                       THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               No. 7:17-CR-128D-002


UNITED STATES OF AMERICA.                   )
                                            )
                                            )            ORDER TO SEAL
vs.                                         )       SETENCING MEMORANDUM
                                            )           (UNDER SEAL)
                                            )
ADAM BRINSON,                               )
                      Defendant.            )
-------------------------~

       FOR GOOD CAUSE SHOWN, the Defendant's Motion to Seal the Sentencing

Memorandum is allowed and the Clerk is directed to seal this order, and Motion to Seal the

Sentencing Memorandum, except that the clerk is authorized to provide filed copies of the

Court's ruling on said motion to counsel for the Defendant and the Government.

       SO ORDERED, this the        '1     day of \le"' t   ..... ~                2018 .
                                                                 •



                                            J a ; C. Dever, III
                                            District Court Judge
